          Case 2:17-cv-00875-DJH Document 42 Filed 01/10/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Charles A Gulden,                               NO. CV-17-00875-PHX-DJH
10                 Plaintiff,
                                                    CLERK’S ENTRY OF DEFAULT
11   v.
12   National Security Exchange LLC, et al.,
13                 Defendants.
14
15            Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure and upon
16   application by the Plaintiff, default is hereby entered against Defendant National Security

17   Exchange LLC.
18   DEFAULT ENTERED this 10th day of January, 2019.

19                                             Brian D. Karth
                                               District Court Executive/Clerk of Court
20
21   January 10, 2019
                                               s/ Michelle Sanders
22                                       By    Deputy Clerk
23
24
25
26
27
28
